Citation Nr: 1101210	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-09 191 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for residuals of a right foot 
injury, to include second toe pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






REMAND

The Veteran served on active duty from December 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  By this decision, the Veteran was denied service 
connection for residuals of a right foot injury, to include 
second toe pain.  

In June 2008, the Veteran submitted a notice of disagreement as 
to the May 2008 decision.  On January 20, 2009, he was afforded a 
hearing before a RO decision review officer.  On February 11, 
2009, the RO received the Veteran's VA Form 9 (Appeal to Board of 
Veterans' Appeals), dated on January 26, 2009, wherein he checked 
the box requesting a hearing before a member of the Board sitting 
at the RO.  The Veteran's request for a Board hearing was 
acknowledged by the RO in a March 2009 deferred rating decision.  
The Indianapolis RO certified the case on appeal on February 22, 
2010.  The VA Form 8 (Certification of Appeal) indicated that the 
Veteran had requested a Travel Board hearing.  It appears that no 
action was taken on the Veteran's request for a Board hearing.  

The Veteran has a right to provide hearing testimony on appeal.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2010).  In light of the above, the Veteran's case must be 
remanded to afford him the opportunity to be scheduled for and to 
prepare for his hearing.  See 38 C.F.R. § 20.700(e).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
member of the Board sitting at the RO.  
Notify the Veteran of the date and time of 
the hearing.  Allow the Veteran and his 
representative an opportunity to prepare 
for the hearing.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the Veteran until he 
is notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

